Exhibit 10.126

LOGO [g23797image001.jpg]

October 31, 2006

Nicholas J. Leb

205 Park York Lane

Cary NC 27519

 

  Re: Settlement of all Accentia Biopharmaceuticals, Inc and Subsidiary
Employment and Compensation Related Matters

Dear Nick:

This Letter Agreement sets forth the terms of a settlement superseding and
amending your employment agreement(s) with TEAMM Pharmaceuticals, Inc. and
resolving all outstanding issues, compensation, contractual rights and
entitlements of any nature including but not limited to rights to severance and
other compensation and all other rights or claims arising from all current and
past employment agreements and relationships of Nicholas J. Leb (“Employee”)
with: (i) TEAMM Pharmaceuticals, Inc.(“TEAMM”), (ii) Accentia
Biopharmaceuticals, Inc.(“Accentia”), and (iii) all subsidiaries of Accentia;
Accentia, all Accentia Subsidiaries, and TEAMM are collectively referred to at
times herein as the “Entities”.

This Letter Agreement resolves and settles all matters relating to the severance
of all employment, consulting and other working relationships between Employee
and each of the Entities on an amicable basis, so that both Employee and the
Entities can look to the future while maintaining a cordial and professional
relationship. Until signed by all parties, this letter and the terms stated
herein are for settlement discussion purposes only, and cannot be used for any
other purpose.

In settlement of any and all outstanding rights, claims or obligations arising
from employment, consulting and/or other employment relationships and agreements
of Employee with the Entities, Employee and the Entities agree to the following:

 

  1. Employee’s employment relationship with any and all Entities is terminated
effective as of October 31, 2006; Employee agrees to tender written resignation
from his employment with TEAMM and Accentia on or before October 31, 2006.
Employee shall receive all compensation and benefits called for in his existing
Employment Agreement with the Entities through October 31, 2006. By entry into
the Letter Agreement Employee and the Entities hereby agree that the terms of
Employee’s Second Amended And Restated Executive Employment Agreement entered
into as of December 31, 2004 shall be superseded and amended in accordance with
the terms set forth herein.



--------------------------------------------------------------------------------

Nicholas J. Leb

Page 2

 

  2. A. On behalf of the Entities, Accentia shall pay to Employee the following
settlement payment (“Settlement Payment”) in full and complete resolution and
settlement of any and all rights, claims and entitlements of any and all
description, including but not limited to severance compensation, accrued
compensation, deferred compensation, vacation compensation, director
compensation or expense reimbursement, expense reimbursement and all other
compensation or payment of any nature or description which is owed, claimed or
which may be in the future be claimed to be owed to Employee by any of the
Entities. The Settlement Payment shall be continuation of Employee’s payment at
his current base compensation rate for a period of twelve (12) months,
commencing on November 1, 2006 and terminating on October 31, 2007, payable
bi-weekly in accordance with the normal Accentia payroll schedule. Accentia
shall continue to provide health insurance coverage similar to that provided to
Employee while employed by the Entities to Employee for a period of twelve
(12) months from the date of termination of employment. There will be no claim
for accrued vacations or salary increases made by Employee. Normal FICA and tax
withholding will be deducted from the monthly Settlement Payments and only net
amounts will be paid to Employee.

B. In consideration of Employee’s agreement to monitor and forward as
appropriate any emails, correspondence or communications relating to the
Entities which may be directed to Employee through and including November 30,
2006, TEAMM shall allow Employee to retain the laptop computer and cellular
telephone provided to Employee by TEAMM and shall transfer ownership of these
items to Employee.

 

  3.

All existing Confidentiality Agreements and Inventors Rights Agreements between
Employee and each Entity shall remain in full effect during the period that any
Severance Compensation is required to be made paid hereunder and shall be
enforceable notwithstanding this Letter Agreement or the severance provided for
herein. Employee shall treat all information learned during his employment,
including but not limited to information relating to the Entities’ business
activities, clinical trials, processes and procedures regarding all products
owned or being developed by the Entities including, but not limited to,
BiovaxID, AutovaxID, SinuNase, MDTurbo, AllerNase and all business relationships
with any business or governmental entity including the NCI, any clinical site
and any investigator regarding each Entity as proprietary and confidential and
not disclose same except with the prior written consent of the Entity. This
agreement for Employee to retain all information regarding the Entities
confidential shall remain in effect even though the Entities may disclose public
information through press releases or filings with the SEC with the requirement
that Employee take a “no comment” position on all information regarding the
Entities. Notwithstanding the foregoing, nothing in this Agreement shall be
interpreted to limit or interfere in any way with any party’s ability to confer
with legal counsel, to provide truthful testimony pursuant to subpoena or notice
of deposition or as otherwise required by law, or to provide information to or
otherwise to cooperate with any



--------------------------------------------------------------------------------

Nicholas J. Leb

Page 3

investigation conducted by any federal, state, or local agency. Entities will
agree to waive and release Employee from the provisions of any and all existing
non-competition agreements. However, Employee agrees that he shall not solicit
existing employees or sales agents of the Entities, nor shall he solicit
business from licensees, vendors, product contract partners or strategic
partners of the Entities in a manner which could reasonably be expected to
result in a detriment to any Entity or to be in competition with any Entity for
a period of one year from the date of termination of Employee’s employment with
the Entities.

 

  4. The Employee’s 401(k) account maintained at Morgan Stanley will be
disbursed to or for the benefit of Employee in accordance with the provisions of
the plan document.

 

  5. All stock options granted to Employee under the stock option plan of any
Entity shall vest on the Severance Date and Employee shall have 90 days
following the Severance Date to exercise said Accentia options and 60 days
following the effective resignation date as a director of Biovest to exercise
said Biovest options. The option shares and other shares in any Entity held by
Employee shall not be subject to any company imposed lock-up but all such shares
and options of Accentia shall be subject tot the Accentia Insider Trading Policy
for six months following the Severance Date. Employee and Accentia agree that
Employee has been granted the following options and except for the following
options Employee has no right or claim to any options in Accentia, Biovest or
any other Entity: (i) 217,511 options in Accentia, 100,000 options in Biovest,
no options in TEAMM and no options in any other Entity or subsidiary of any
Entity.

 

  6. The termination of Employee’s employment will be considered to be due to
strategic and economic considerations and Entities will provide favorable
recommendations, directly through Mr. Alan Pearce, upon request of potential
employers.

 

  7. By entry into this letter-agreement, all parties acknowledge and agree that
any and all previous Employment Agreements, save and except Agreements relating
to Inventions and Confidentiality Agreements regarding Employee’s employment
with any of the Entities will be terminated effective as of October 31, 2006,
and will be of no further force or effect.

 

  8. At Closing Employee shall tender his written resignation as a Director of
Biovest International, Inc, with the resignation to be effective on the date
accepted by Biovest on or after November 2, 2006. In addition, Employee and the
Entities shall exchange mutual general releases. Employee’s Release shall
expressly release each of the Entities and all officers and directors of the
Entities.

 



--------------------------------------------------------------------------------

Nicholas J. Leb

Page 4

 

  9. Employee shall not make any statement that could reasonably be anticipated
to damage the reputation or business of any Entity or any officer or director of
any Entity. Likewise, the Entities will not disparage Employee in regard to the
performance and all other aspects of the Employment relationship with Employee.

 

  10. This Agreement shall be governed by and interpreted in light of the laws
of the State of Florida.

 

  11. Both Employee and the Entities agree that the entry into this Letter
Agreement and all terms hereof, including without limitation the fact of
termination of his employment with the Company shall be maintained as strictly
confidential by all parties and shall not be communicated to anyone other than
employees in the Entities, the Employee’s immediate family and legal
representative until October 31, 2006.

 

  12. Notices required or permitted to be given pursuant to this Agreement shall
be sent via certified RRR or overnight courier, with proof of receipt as
follows:

If to the Entities:

Accentia Biopharmaceuticals, Inc.

324 South Hyde Park Avenue

Suite 350

Tampa, FL 33606

Attn: James A. McNulty, C.P.A., Secretary/Treasurer

If to Employee:

Nicholas J. Leb

205 Park York Lane

Cary, NC 27519

 

  13. This Letter Agreement may be signed in two counterparts, each of which
shall constitute an original, but both of which together shall constitute one
and the same agreement. However, this document will not be binding on either of
the parties until each party has received delivery of an original executed on
behalf of each of the parties.



--------------------------------------------------------------------------------

Nicholas J. Leb

Page 5

In the event that the terms of settlement outlined in this letter meet with your
approval, kindly so indicate by signing where indicated below and returning one
signed copy of this letter- agreement to my attention. If you should have any
questions with regard to this matter, please do not hesitate to contact me.

 

Very truly yours,

/s/ Frank E. O’Donnell

Frank E. O’Donnell, M.D.

The undersigned has read and understood the terms set forth herein and
acknowledges, agrees to and accepts these terms.

 

/s/ Nicholas J. Leb

    Date:   10/31/06 Nicholas J. Leb, Individually      